Case 3:18-cv-00017-NKM-JCH Document 183 Filed 02/05/20 Page 1 of 1 Pageid#: 2623




                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF VIRGINIA
                                   CHARLOTTESVILLE DIVISION


   BRENNAN M. GILMORE,                                 CASE NO.: 3:18-CV-00017-NKM-JCH

                                 Plaintiff,

          v.                                           NOTICE OF SERVICE BY DEFENDANTS
                                                       WILBURN,      HICKFORD,     HOFT,
   ALEXANDER JONES, ET AL.,                            CREIGHTON, AND WORDS-N-IDEAS, LLC

                                 Defendants



         Undersigned counsel certifies that he served a copy of the Undersigned Defendants’ Initial

  Disclosures under Rule 26(A)(1) on all parties, by email, with their consent on February 5, 2020.



  Wednesday, February 5, 2020                  Respectfully submitted,



                                                 s/ Aaron J. Walker
                                               Aaron J. Walker, Esq.
                                               Attorney for Defendants Wilburn, Hickford, Hoft,
                                               Creighton and Words-N-Ideas, LLC
                                               Va. Bar# 48882
                                               P.O. Box 3075
                                               Manassas, Virginia 20108
                                               (703) 216-0455
                                               AaronJW72@gmail.com
